United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1151
                                   ___________

Nautilus Insurance Company,             *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
North Arkansas Wood, Inc.;              *
Jo Ann Petray,                          *
                                        * [UNPUBLISHED]
             Appellants,                *
                                        *
Deltic Timber Corporation,              *
                                        *
             Defendant.                 *
                                   ___________

                             Submitted: September 15, 2011
                                Filed: September 20, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this diversity-based declaratory judgment action, North Arkansas Wood, Inc.,
and Jo Ann Petray appeal from the district court’s1 adverse grant of summary
judgment, in which the court concluded that Nautilus Insurance Company had no duty

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
to defend them with respect to third-party claims asserted in Arkansas state-court
litigation. Upon de novo review of the summary judgment decision and the district
court’s interpretation of Arkansas law, see Pioneer Indus., Inc. v. Hartford Fire Ins.
Co., 639 F.3d 461, 465 (8th Cir. 2011) (standards of review), we affirm for the
reasons discussed in the district court’s order. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-